Citation Nr: 1508169	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disorder.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Veteran's Virtual VA eFolder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran maintains, in essence, that service connection is warranted based on an injury he sustained when his right knee gave out and he injured his low back and his left knee.  He asserts that he was seen in January 2011 by VA and that this medical evidence supports his contentions as to the cause of his left knee disability.  These records are not associated with the claims folder.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Additionally, the Veteran underwent a VA examination in December 2009.  That examiner indicated that the Veteran's left knee disorder was not the result of or caused by his right knee disorder.  However, the examiner did not address secondary service connection based upon aggravation.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, an addendum to the December 2009 VA examination is needed to address secondary service connection based on aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA treatment records, to include VA medical records for January 2011, and associate those records with the claims file.

2.  Following completion of the above, the AOJ should arrange for an addendum to the December 2009 VA examination and to determine the nature and etiology of any currently diagnosed degenerative joint disease or other left knee disorder.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected right knee post traumatic arthritis caused or aggravated any left knee disorder the Veteran may have.  

If it is determined that aggravation beyond the natural progress of the left knee disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file and/or Virtual VA eFolder must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the files were reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

